    Case: 4:19-cv-03184-NAB Doc. #: 18 Filed: 05/14/20 Page: 1 of 6 PageID #: 102



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN J. SULLIVAN, JR.,                            )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )           No. 4:19-CV-3184-NAB
                                                  )
STATE OF MISSOURI, et al.,                        )
                                                  )
               Defendants.                        )

                            OPINION, MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff John J. Sullivan, Jr. (Missouri

inmate registration number 1313206) for leave to commence this civil action without prepayment

of the filing fee. ECF No. 2. While incarcerated, plaintiff has brought more than three civil actions

in federal court that were dismissed as frivolous, malicious, or for failure to state a claim.

Accordingly, for the reasons discussed below, the Court will deny plaintiff’s motion for leave to

proceed in forma pauperis and dismiss plaintiff’s complaint without prejudice.

                                          The Complaint

        Plaintiff is a self-represented litigant currently incarcerated at the Farmington Correctional

Center (“FCC”). Plaintiff brings this action pursuant to 42 U.S.C. § 1983, against the State of

Missouri; the judge and prosecutor from his state criminal proceedings; and three non-state actors,

Shasta Haney, Samantha Sullivan, and Aunt Jenny Unknown, who appear to be relatives or

personal acquaintances of the plaintiff.1 His claims are brought against all defendants in both their

individual and official capacities.



1
 This case was transferred from the United States District Court for the Western District of
Missouri pursuant to 28 U.S.C. § 1404(a) for the convenience of the parties and witnesses. ECF.
No. 6.
 Case: 4:19-cv-03184-NAB Doc. #: 18 Filed: 05/14/20 Page: 2 of 6 PageID #: 103



       Plaintiff’s allegations are difficult to decipher. First, plaintiff complains of wrist, stomach,

chest, and rectum pain. He states “medical” misdiagnosed his COPD and “tore” his “bottom or

rectum.” Plaintiff does not present any facts as to how he sustained these alleged injuries or who

caused them. Plaintiff then takes issue with how the judge and prosecutor handled the criminal

proceedings against him in the Circuit Court of Boone County, Missouri. Plaintiff claims the

judge, prosecutor, and “Aunt Jenny” knew he was falsely accused of statutory sodomy against a

minor. Lastly, plaintiff complains that defendant Shasta Haney should be prosecuted for child

support fraud and defendant Samantha Sullivan should not receive “victims checks.” For relief,

plaintiff seeks $1 billion in damages.

       Plaintiff has filed five supplements to his complaint. ECF. Nos. 9-11, 15-16. These

supplements include portions of an undated hearing transcript from state court; letters to the Court

repeating the general allegations in his complaint; state court filings and docket sheet; a police

report; and a grievance he filed with the FCC.

                                             Discussion

       Plaintiff seeks leave to commence this § 1983 action without prepayment of the required

filing fee. Plaintiff has had more than three previous cases dismissed on the basis of frivolity or

failure to state a claim. As such, his instant motion to proceed in forma pauperis will be denied

and his case will be dismissed without prejudice. Additionally, this action will be dismissed for

failure to state a claim. See 28 U.S.C. § 1915(e).

   A. Three Strikes Rule

       The Prison Litigation Reform Act of 1996 (“PLRA”) enacted what is commonly known as

the “three strikes” provision of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8th Cir.

2012). Under 28 U.S.C. § 1915(g), a prisoner’s ability to obtain in forma pauperis status is limited



                                                  2
 Case: 4:19-cv-03184-NAB Doc. #: 18 Filed: 05/14/20 Page: 3 of 6 PageID #: 104



if he has filed at least three actions that have been dismissed as frivolous, malicious, or for failure

to state a claim. Section 1915(g) provides in relevant part:

               In no event shall a prisoner bring a civil action … under this section
               if the prisoner has, on three or more prior occasions, while
               incarcerated or detained in any facility, brought an action … in a
               court of the United States that was dismissed on the grounds that it
               is frivolous, malicious, or fails to state a claim upon which relief
               may be granted, unless the prisoner is under imminent danger of
               serious physical injury.

28 U.S.C. § 1915(g). This section does not apply unless the inmate litigant has three strikes at the

time he files his lawsuit or appeal. Campbell v. Davenport Police Dep’t, 471 F.3d 952, 952 (8th

Cir. 2006). Prisoners who have had three previous civil lawsuits or appeals dismissed as frivolous,

malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol, 127 F.3d

763, 764 (8th Cir. 1997).

   B. Plaintiff’s Previous “Strikes”

       Review of this Court’s files reveal that plaintiff has accumulated more than three strikes.

See Sullivan v. Harris, et al., No. 2:18-CV-4203-BCW (W.D. Mo. Sept. 28, 2018) (dismissed Oct.

3, 2018, under 28 U.S.C. § 1915(e)(2)(B) for being legally frivolous and failure to state a claim);

Sullivan v. Bates County Circuit Court, et al., No. 4:18-CV-861-GAF (W.D. Mo. Oct. 29, 2018)

(dismissed Oct. 30, 2018 under 28 U.S.C. § 1915(e)(2)(B) for same reasons); Sullivan v. Harris,

et al., 2:19-CV-4039-BCW (W.D. Mo. Feb. 22, 2019) (dismissed Mar. 19, 2019 under 28 U.S.C.

§ 1915(e)(2)(B) for same reasons); Sullivan v. State of Missouri, et al., 4:18-CV-1816-JMB (E.D.

Mo. Oct. 23, 2019) (dismissed Mar. 14, 2019 under 28 U.S.C. § 1915(e)(2)(B) for same reasons

after being given the opportunity to file two amended complaints); Sullivan v. Cofer, et al., 4:19-

CV-1504-PLC (E.D. Mo. May 23, 2019) (dismissed Feb. 25, 2020 under 28 U.S.C.




                                                  3
    Case: 4:19-cv-03184-NAB Doc. #: 18 Filed: 05/14/20 Page: 4 of 6 PageID #: 105



§ 1915(e)(2)(B) for failure to state a claim); and Sullivan v. Austin, et al., 4:19-CV-2044-DDN

(July 18, 2019) (dismissed Feb. 24, 2020 under 28 U.S.C. § 1915(e)(2)(B) for same reasons).2

        As a result, this Court is unable to permit plaintiff to proceed in forma pauperis in this

matter unless he “is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see

also Higgins v. Carpenter, 258 F.3d 797, 800 (8th Cir. 2001). An otherwise ineligible prisoner

must be in imminent danger at the time of filing the complaint; allegations of past imminent danger

are not sufficient to trigger the exception to § 1915(g). Ashley v. Dilworth, 147 F.3d 715, 717 (8th

Cir. 1998).

        Plaintiff does not allege that he is in imminent danger. The majority of his claims relate to

his dissatisfaction with the criminal proceedings in state court and his personal dislike of three

individuals who are either family members or acquaintances. The remainder of plaintiff’s claims

relate to past medical treatment he received at an unidentified location by unnamed individuals.

While plaintiff states he currently has a torn rectum and wrist and stomach pain, his allegations do

not constitute imminent danger of serious physical injury. Plaintiff has thus failed to demonstrate

that the exception to the three-strikes provision in § 1915(g) is applicable to him. Therefore, the

Court will deny plaintiff’s motion to proceed in forma pauperis and will dismiss this action without

prejudice.

     C. 28 U.S.C. § 1915(e)

        In addition to being subject to dismissal under the three strikes rule, plaintiff’s complaint

does not survive initial review under 28 U.S.C. § 1915(e)(2). Under 28 U.S.C. § 1915(e), the




2
 Plaintiff also has two pending cases in this Court: Sullivan v. MOSOP, et al., 4:19-CV-2623-PLC
(E.D. Mo. Sept. 24, 2019) and Sullivan v. State of Missouri, et al., 4:19-CV-3139-JMB (E.D. Mo.
Nov. 22, 2019).
                                                 4
 Case: 4:19-cv-03184-NAB Doc. #: 18 Filed: 05/14/20 Page: 5 of 6 PageID #: 106



Court is required to dismiss a complaint filed in forma pauperis if it is frivolous, malicious, or fails

to state a claim upon which relief can be granted.

          Having carefully reviewed and liberally construed the complaint, the Court concludes

plaintiff’s claims against all named defendants in this action are not cognizable. First, the judge

is entitled to absolute immunity from damages for judicial acts of which she has subject matter

jurisdiction. See Smith v. Bacon, 699 F.2d 434, 436 (8th Cir. 1983). Second, a prosecutor is also

immune from a suit for damages under § 1983 for alleged civil rights violations committed in

“initiating a prosecution and in presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409,

424-27 (1976). Lastly, as to the three non-state actors, there can be no cause of action under 42

U.S.C. § 1983. See Zutz v. Nelson, 601 F.3d 842, 848 (8th Cir. 2010) (explaining that pursuant to

§ 1983, “a plaintiff must allege sufficient facts to show (1) that the defendant(s) acted under color

of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a constitutionally

protected federal right”). Defendants Haney, Sullivan, and Jenny Unknown are not state actors

and the allegations against them do not show a deprivation of plaintiff’s constitutionally protected

rights.

          Thus, upon initial review, the Court finds that the complaint here is subject to dismissal

under the three strikes rule, 28 U.S.C. § 1915(g), and also because it fails to state a claim upon

which relief can be granted.

    D. Motion to Appoint Counsel

          Plaintiff has filed a motion to appoint counsel. ECF No. 4. The motion will be denied as

moot as this action is being dismissed under the three strikes rule. See 28 U.S.C. § 1915(g).




                                                   5
 Case: 4:19-cv-03184-NAB Doc. #: 18 Filed: 05/14/20 Page: 6 of 6 PageID #: 107



       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(ECF No. 2) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice under 28

U.S.C. § 1915.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (ECF

No. 4) is DENIED as moot.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal will be entered this same date.

       Dated this 14th day of May, 2020.




                                                       HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                               6
